DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Bonnamy (Reg. No. 63,649) on December 1, 2020.
The application has been amended as follows: 
8. (Currently Amended) The mobile terminal apparatus according to claim 1, wherein, [[if]] when the target cell has a lower priority than or same priority as the source cell, the controller performs the timing control, and [[if]] when the target cell has a higher priority than the source cell, the controller does not perform the timing control.
9. (Currently Amended) A mobile terminal apparatus configured to perform a handover for switching a connection destination from a base station apparatus of a source cell to a base station apparatus of a target cell, the mobile terminal apparatus comprising:
a communication device configured to perform wireless communication with the base station apparatus of the source cell and the base station apparatus of the target cell; and
a controller configured such that, when a measurement of communication quality of the target cell is equal to or greater than a first threshold value, the controller can start preparation for a handover 
wherein the controller is configured to perform a preliminary determination operation on whether or not a measurement of communication quality of the source cell is equal to or greater than the second threshold value, and wherein, [[if]] when the measurement of communication quality of the source cell is equal to or greater than the second threshold value, even when the measurement of communication quality of the target cell is equal to or greater than the first threshold value, the controller does not start preparation for the handover to the base station apparatus of the target cell.
10. (Currently Amended) The mobile terminal apparatus according to claim 9, wherein, [[if]] when the source cell has a higher priority than the target cell, the controller performs the timing control, and [[if]] when the source cell has a lower priority than or same priority as the target cell, the controller does not perform the preliminary determination operation.
11. (Currently Amended) The mobile terminal apparatus according to claim 9, wherein, [[if]] when the source cell does not use a high frequency band radio access technology, the controller performs the preliminary determination operation, otherwise the controller does not perform the preliminary determination operation.
12. (Currently Amended) The mobile terminal apparatus according to claim 9, wherein, [[if]] when the mobile terminal apparatus travels at a speed lower than a predetermined speed, the controller performs the preliminary determination operation, otherwise the controller does not perform the preliminary determination operation.
when the measurement of communication quality of the target cell is equal to or greater than the second threshold value, the controller can start preparation for the handover to the base station apparatus of the target cell.
14. (Canceled).
15. (Currently Amended) A base station apparatus configured such that a mobile terminal apparatus can switch a connection destination from the base station apparatus to a different base station apparatus by performing a handover, the base station apparatus comprising:
a first communication device configured to perform wireless communication with the mobile terminal apparatus;
a second communication device configured to perform wireless communication with the different base station apparatus; and
a controller configured such that, when the mobile terminal apparatus performs a handover to the base station apparatus as a target cell, the controller causes an inter-base-station interface to be established between the base station apparatus and the different base station apparatus as a source cell and controls the handover performed by the mobile terminal apparatus,
wherein, until a prescribed event regarding communication quality of the source cell occurs after the mobile terminal apparatus performing the handover, the controller performs a timing control for suspending the inter-base-station interface from being released, and wherein, when the first communication device receives a message instructing to release the inter-base-station interface, the controller causes the inter-base-station interface to be released.

21. (Currently Amended) A communication control method for performing a handover for switching a connection destination of a mobile terminal apparatus from a base station apparatus of a source cell to one in a base station apparatus of a target cell,
wherein the mobile terminal apparatus performs a fast handover control in which, when a measurement of communication quality of the target cell is equal to or greater than a first threshold value, the mobile terminal apparatus starts preparation for a handover to the target cell, and when the measurement is equal to or greater than a second threshold value, the mobile terminal apparatus performs the handover to the target cell,
wherein, until a prescribed event regarding communication quality of the source cell occurs after performing the handover to the target cell, [[t]] the mobile terminal apparatus performs a timing control for maintaining an immediate handover state in which the mobile terminal apparatus can immediately perform a handover to the base station apparatus of the source cell, and wherein, when the prescribed event occurs, the mobile terminal apparatus ends the immediate handover state, enters a normal handover state in which the mobile terminal apparatus requires preparation for a handover, and transmits a message from the communication device to the base station apparatus of the target cell to which the mobile terminal apparatus is currently connected, the message instructing to release an inter-base-station interface,
wherein, when the mobile terminal apparatus performs the handover, the base station apparatus of the target cell causes an inter-base-station interface to be established between the base station apparatus and the different base station apparatus of the source cell and controls the handover performed by the mobile terminal apparatus,

22. (Currently Amended) A communication control method for performing a handover for switching a connection destination of a mobile terminal apparatus from a base station apparatus of a source cell to one in a base station apparatus of a target cell,
wherein the mobile terminal apparatus performs a fast handover control in which, when a measurement of communication quality of the target cell is equal to or greater than a first threshold value, the mobile terminal apparatus can start preparation for a handover to the target cell, and when the measurement is equal to or greater than a second threshold value, the mobile terminal apparatus performs the handover to the target cell, and
wherein, when performing the fast handover, the mobile terminal apparatus performs a preliminary determination operation on whether or not a measurement of communication quality of the source cell is equal to or greater than the second threshold value, and wherein, [[if]] when the measurement of communication quality of the source cell is equal to or greater than the second threshold value, even when the measurement of communication quality of the target cell is equal to or greater than the first threshold value, the mobile terminal apparatus does not start preparation for a handover to the base station apparatus of the target cell.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646